REDMANN, Judge.
Appellant husband’s gross salary was $19,200 for 1977 or $1,600 a month. In April 1978 the court award $400 temporary alimony and $800 child support, totalling 75% of his prior year’s monthly gross. The only real change in circumstances shown is that the husband’s gross is now $1,200, and the trial judge reduced child support by $300, leaving the total still 75% of gross. Especially under the circumstances that the husband’s own corporation is his employer and pays certain of his expenses, we cannot say it was an abuse of the trial judge’s discretion to reduce only to the extent he did, notwithstanding that the reduction in the corporate as well as personal income appears to be real.
Affirmed (or amended to conform to trial judge’s oral judgment and later amended judgment1).

. Although both parties treat the judgment as reducing child support by $300 to $500 as the judge orally reasoned, his first judgment on November 14, 1978 recited that child support was reduced from $500 to $300. On the wife’s motion of January 29, 1979 the judge amended the judgment. If too late as a motion for new trial, that motion is treated by us as answer to the husband’s appeal and, therefore, if the trial judge had no power to amend we so amend on the wife’s answer to the appeal.